Citation Nr: 1421565	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-21 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for pulmonary embolism, to include as secondary to a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1975, including a period of AWOL/DFR from May 19 to July 10, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. in June 2012 for additional development.  The appeal has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the  Veteran's current status-post decompression and fusion L4-S1 for spondylolisthesis with herniated nucleus pulposus had its onset in service or is otherwise etiologically related to his active service.

2.  A chronic disability of the heart has not been diagnosed during the appeal period.

3.  The competent clinical or lay evidence establishes that the Veteran's pulmonary embolism is a result or consequence of his non-service connected low back disability.     



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for service connection for pulmonary embolism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Moreover, while the Board acknowledges that there was no information included on how service connection is warranted on a secondary basis, the Board emphasizes that Veteran is not service-connected for any disorder.  The denial of his claim for service connection on a secondary basis hinges on there being no legal basis upon which service connection could be awarded on a secondary basis, and the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA, as they would pertain to a secondary service connection claim, have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  

The Board notes that aside from the Veteran's entrance examination and report of medical history, his service treatment records are unavailable.  The Veteran was notified that no further action would be taken to locate the missing records, that he should submit any evidence in his possession, and that he was ultimately responsible for providing the evidence.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claims, and realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Indeed, as will be discussed below, the outcome of the decisions does not rest on a finding of an in-service injury alone, but the totality of the evidence showing the absence of a current medical diagnosis and a lack of evidence suggesting a nexus.

In June 2012, the Board remanded this matter to the RO and ordered that the Veteran be asked to provide information regarding treatment he received at the Barksdale Air Force hospital and information on other healthcare providers who have treated him for any heart or back problems since his discharge from service.  The RO was also to request service clinical hospital records from the National Personnel Records Center (NPRC).  The record reflects that the Veteran was contacted to provide information, but he did not respond.  Additionally, the RO requested the clinical hospital records from the NPRC and received a negative response in June 2012.  The Veteran was notified of the unavailability of records.  The Board is satisfied there has been substantial compliance with the June 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that a VA examination was not conducted for the claims one appeal.  Consideration has also been given as to whether an examination is necessary.  However, in light of absence of evidence of low back disability in-service (albeit by no fault of the Veteran), evidence showing the onset of disability several decades after service, and the lack of competent evidence linking the Veteran's low back disability to service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McClendon v. Nicholson, 
20 Vet. App. 27 (2006).  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service).  Similarly, as there is also an absence of evidence of a current heart disability and evidence linking the Veteran's pulmonary embolism to a non-service connected disability, an examination to determine the nature and etiology of the Veteran's claims for heart and pulmonary disabilities is not warranted. 

The Veteran's post-service private treatment records have been added to the claims file.  He was also provided the opportunity to testify about his claimed disabilities at a hearing, which he declined.  

The Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).    

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107 (West 2012).

Back Condition

There is no evidence of complaints, treatment, or diagnosis of the back disability.  However, in light of the fact that his service treatment records are missing, with the exception of his service enlistment examination, such is neither positive or negative evidence against his claim.  Again, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Post-service, the Board's attention is drawn to a February 2001 private pulmonary record/report.  That report included a physical examination.  Significantly, there were no findings pertaining to a low back disability or history of low back problems.  It was not until August 2004 when the Veteran underwent decompression and instrumented fusion L4-S1 for spondylolisthesis with herniated nucleus pulposus.  The surgery was described as an "emergency".  Records from the actual procedures are not associated with the claims file and the Veteran has not provided the information needed to obtain them.  However, there is nothing in the claims file on the diagnosis or etiology of the Veteran's spondylolisthesis with herniated nucleus pulposus.  The Veteran's post-service treatment records contain several complaints of back pain and a diagnosis of chronic low back pain in May 2007.  These records do not relate the Veteran's back pain to service or provide an underlying disorder causing the back pain.

The Veteran contends that he sought treatment for his back condition at the hospital on Barksdale Air Force Base while in service.  However, as indicated above, the RO requested service treatment records and clinical records from the NPRC and the response was that the only available records were the entrance physicals.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  Although the Veteran has documented treatment for status post-surgery for spondylolisthesis with herniated nucleus pulposus, there is no evidence to suggest this condition had its onset in service or is otherwise related to service.  Even if the Board were to concede that the Veteran had treatment for a back disability in service as stated by the Veteran, the Veteran's private treatment records dated from June 2001 to September 2002 show no complaints of or treatment for back pain.  This suggests that the back pain in service resolved and his current back condition did not have its onset until 2004.  Emphasis is placed on the finding that the 2004 surgery was described a emergent, and there were no references to the Veteran's active service.  The Board also notes that the Veteran did not file his claim for compensation for a back condition until March 2007, over 30 years post-service, further weighing against the Veteran's assertions that he has had a back condition since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint and the amount of time that elapsed since service can be considered by the Board).     

Consideration has been given to the Veteran's contentions that his current back condition began in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis and an opinion as to the etiology of a low back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that examinations and other specific findings are needed to properly assess and diagnose the disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Heart Condition

The Veteran's available post-service treatment records are similarly absent of any indication of a heart condition.  Indeed, the available records state that "heart sounds are normal" with "regular rate and rhythm."  The Veteran was asked to provide additional information regarding treatment for a heart condition in both March 2007 and June 2012.  He was also notified in the June 2008 statement of the case that the claims file did not contain evidence of a current heart condition.  The Veteran failed to respond to the requests for additional information. 

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim or even within close proximity related thereto.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The only evidence of a current heart condition is the Veteran's lay statements that he suffers from a heart condition.  With respect to this lay evidence, the Board finds that it is insufficient to establish a diagnosis.  As stated above in reference to the Veteran's back condition, the Veteran is likewise not shown to have the medical expertise to diagnose a heart condition and his contentions are not considered competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim and it must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Pulmonary Embolism

It has been the Veteran's primary assertion that his pulmonary embolism is attributable to his back surgery for spondylolisthesis with herniated nucleus pulposus.  However, as indicated above, the evidence does not support a finding of service connection for the Veteran's back disability.  As the Veteran does not have any service-connected disabilities, he does not meet element (2) of the Wallin criteria, evidence of a service-connected disability, and his claim is denied on that theory of entitlement.  The Veteran's claim for service connection for a pulmonary embolism as secondary to low back disability must fail as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this regard, post-service treatment records show that he had back surgery in August 2006 and "developed blood clot in lungs during hospitalization."  In September 2006, he was assessed with pulmonary embolism.  The blood clot/pulmonary embolism were seemingly related to the Veteran's back surgery, as no other etiology was provided.  Subsequent treatment records indicate that the Veteran has a history of deep venous thrombosis and was being treated with "Coumadin with IVC filter."  The Veteran himself does not contend that he had treatment for this condition in service, but rather that it was a result of surgery he underwent for a back disability.  Accordingly, there is neither medical nor lay evidence linking this condition to service and the claim must be denied.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

ORDER

Service connection for a low back disability is denied. 

Service connection for a heart disorder is denied.

Service connection for pulmonary embolism, to include as secondary to a low back disability, is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


